UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7156


ROY L. SMITH,

                  Plaintiff - Appellant,

             v.

MS REDFEARN MILLER, Grievance Officer at Evans CI,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:07-cv-01774-HFF)


Submitted:    October 14, 2008              Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy L. Smith, Appellant Pro Se. John Evans James, III, JOHN E.
JAMES II LAW OFFICE, Winnsboro, South Carolina; Lucy Grey Wilson
McIver, LEE, ERTER, WILSON, JAMES, HOLLER & SMITH, LLC, Sumter,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Roy    L.    Smith     appeals      the    district      court’s        order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42    U.S.C.    §    1983   (2000)      complaint.         We    have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm     for       the   reasons     stated      by    the     district     court.

Smith v. Miller, No. 9:07-cv-01774-HFF (D.S.C. June 16, 2008).

We deny Smith’s motion for appointment of counsel.                           We dispense

with oral argument because the facts and legal contentions are

adequately     presented        in   the    materials        before    the    court     and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                            2